Title: 21st.
From: Adams, John Quincy
To: 


       This usually an holiday to the junior Class who now cease reciting at eleven in the forenoon. The greatest part of the Class generally join and go to some tavern at a distance from Cambridge, where they spend the evening, in mirth, and festivity: but several circumstances have induced the present juniors to omit this custom; and the President a few mornings since read in the chapel, a vote of the corporation, expressing their approbation of the conduct of the young gentlemen in that respect, and recommending to the ensuing Classes to imitate their example: several of the Class however, determined to adhere to the good old cause; in consequence of which a number of the windows in the Philosophy chamber were broken.
      